Citation Nr: 0936448	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  97-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2004, June 2006, and October 
2008, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The Veteran's left foot pes cavus, and left foot 
metatarsalgia, were caused or aggravated by his service.  


CONCLUSION OF LAW

The criteria for service connection for left foot pes cavus, 
and left foot metatarsalgia, have been met.  38 U.S.C.A. §§ 
1110, 1111, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports include a pre-
induction examination report, dated in July 1968, which shows 
that his feet were clinically evaluated as normal.  An 
associated "report of medical history" shows that he 
reported a history of foot trouble.  On April 11, 1969, he 
was treated for complaints of left foot pain near the second 
metatarsal shaft.  The impression was possible early stress 
fracture of the second metatarsal, with irritation to the 
extensors.  On April 17, 1969, he was treated for ligamentous 
strain about the talonavicular area of the "right" foot.  

In this regard, it appears that the designation of the right 
foot as the affected foot was in error, as the report 
indicates that the Veteran was treated for complaints of left 
foot symptoms, and that same day his left foot was X-rayed.  
See April 17, 1969 X-ray report for the left foot (noting 
that it was within normal limits).  The impression was 
"ligamentous strain talo-navicular area."  The Veteran's 
separation examination report, dated in October 1969, shows 
that his feet were clinically evaluated as normal.  An 
associated "report of medical history" shows that he 
reported a history of foot trouble.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1986 and 2008, as well as a 
decision of the Social Security Administration (SSA), and the 
SSA's underlying documentation.  

The SSA's decision, dated in about September 1999, indicates 
that it determined that the Veteran was disabled as of 
January 1994 due to disorders which are unrelated to the 
instant claim.  

The other medical evidence includes a VA examination report, 
dated in November 1986, which contains diagnoses that 
included mild bilateral plantar fasciitis, and mild-to-
moderate hallux valgus.  An associated X-ray report for the 
feet notes moderate hallux valgus deformities, and small 
spurs at the posterior aspects of both os calci.  

VA progress notes contain complaints that could be construed 
to include the feet dated beginning in 1997.  

A statement from S.J.L., D.P.M., dated in June 2006, contains 
impressions of pes cavus foot type, retrocalcaneal exostosis, 
history of stress fracture of the second metatarsal right 
foot, and degenerative joint disease bilaterally.  The 
examiner states:

I do feel that the stress fractures could 
have been induced by the military most 
certainly because it was probably an 
overuse type injury.  Relative to the 
remaining aspect of his foot complaints 
certainly being in the military may have 
exacerbated his symptoms but there is 
nothing that I can directly point to 
other than stress fracture that would be 
directly service connected.  He does have 
some talonavicular joint objective 
findings with the osteophytic changes 
noted on the dorsum of that joint and he 
does have a note in his military chart 
indicating that he saw podiatry for that 
at one point but that may have been 
exacerbated as well when he was in the 
military.  It is difficult to tell based 
on that note and his presentation today.  

In October 2008, the Board remanded the claim and directed 
that the Veteran be afforded an examination, to include an 
etiological opinion as to whether any foot disorder present 
was caused or aggravated by service.  

In November 2008, the Veteran was afforded a VA examination. 
The examiner indicated that the Veteran's C-file had been 
reviewed.  The report of this examination shows that the 
assessments were mild pes cavus, left foot, posterior 
calcaneal enthesiopathy, right talonavicular degenerative 
joint disease, and bilateral metatarsalgia.  The examiner 
stated: 

It is my medical opinion that the 
diagnosis of pes cavus was as least as 
likely as not aggravated and the 
diagnosis of metatarsalgia at least as 
likely as not caused by the Veteran's 
active military service.  The Veteran 
stated that he has had "high arches 
since childhood" which was both 
clinically and radiographically 
demonstrated.  This in turn has created 
increased pressure under the metatarsal 
heads and heel thus contributing to his 
pain.  It should be noted that I was 
unable to completely evaluate the 
Veteran's ankle range of motion secondary 
to pain and therefore cannot make a full 
determination as to the role it is 
playing in his symptoms.  I would be 
resorting to mere speculation as to 
whether or not the diagnosis of posterior 
calcaneal enthesiopathies and right 
talonavicular degenerative joint disease 
were either caused or aggravated by the 
Veteran's active military service.

The Board finds that service connection is warranted for left 
foot pes cavus, and metatarsalgia.  When read in context, the 
November 2008 VA examination report indicates that the 
Veteran's pes cavus pre-existed his service, and that it was 
aggravated thereby.  

In this regard, although pes cavus was not noted upon 
entrance into service, in some cases a preexisting condition 
may be established based upon history provided by a claimant.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion); Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000) (determination of the existence 
of a pre-existing condition may be supported by a later 
medical opinion based upon statements made by the veteran 
about the pre- service history of his/her condition).  The 
examiner further stated that the Veteran's left foot 
metatarsalgia was caused by his service.  There is no 
competent, countervailing opinion of record.  The Board 
therefore finds that, affording the Veteran the benefit of 
all doubt, that the evidence is at least in equipoise, and 
that service connection for left foot pes cavus, and 
metatarsalgia, is warranted.  

The Board points out that it's grant is limited to left foot 
pes cavus, and left foot metatarsalgia.  To the extent that 
the November 2008 VA examination report shows that the 
Veteran has posterior calcaneal enthesiopathy, and right 
talonavicular degenerative joint disease, the examiner stated 
that he could not provide an etiological opinion.  

In this regard, the Veteran's service treatment reports do 
not show treatment for either of these conditions (although 
the April 17, 1969 report notes ligamentous strain about the 
talonavicular area of the "right" foot, the Board has 
determined that this was in error, and, in fact, that the 
evidence shows that the Veteran's left foot was treated at 
that time).  The Board has also considered the June 2006 
statement from S.J.L., D.P.M.  As an initial matter, this 
report contains conflicting uses of the singular and plural 
forms when referring to stress fracture(s), and this 
imprecision reduces its probativeness.  To the extent that 
this report mentions "stress fractures," the service 
medical reports merely note a (one)  "possible early" 
stress fracture of the second left metatarsal.  However, a 
stress fracture of the second left metatarsal joint was not 
verified in a subsequent left foot X-ray (taken about one 
week later), it was never otherwise corroborated, nor is a 
stress fracture of either foot currently shown.  

In addition, the impressions in this report merely mention a 
"history of stress fracture of the second metatarsal right 
foot," (emphasis added).  

With regard to the discussion of osteophytic changes at the 
talonavicular joint "that may have been exacerbated" by his 
service, this statement is equivocal by its terms.  Obert v. 
Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim).  It 
must also be read together with the statement "there is 
nothing that I can directly point to other than stress 
fracture that would be directly service connected."  The 
Board further points out that this "opinion" is not shown 
to have been based on a full review of the Veteran's C-file 
(the report indicates that the Veteran had provided some 
service treatment reports, but the exact nature of that 
evidence is unclear), and it is equivocal in its terms.  See 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  Therefore, the evidence is 
insufficient to warrant a grant of any additional foot 
disorders.  



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Veteran was issued VCAA notices in November 2004 and July 
2006, and the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for left foot pes cavus, and left foot 
metatarsalgia, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


